Per Curiam:
There seems to be no necessity or propriety in requiring particulars called for by the following paragraphs of the affidavit upon which granted: As to the defense to the first counterclaim, Nos. 1, 2, 3, 4, 6, 7,12,13,14,15. As to the defense to the second counterclaim, paragraphs 1, 2, 3 and 4. The order appealed from should, therefore, be modified so as to grant the motion for the bill of particulars except in respect to the clauses hereinbefore enumerated, and as so modified affirmed, without costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as stated in opinion and as so modified affirmed, without costs. Order to be settled on notice.